Carroll, J.
These are two suits in equity for the specific performance of agreements to convey a certain tract of real estate. In the second suit, a decree was entered directing the owner, Miss Hallgreen, to execute within thirty days a deed conveying the estate to the plaintiff, Zeff. . From this decree Brown appealed. In the first suit a decree was entered dismissing the bill, and the plaintiff appealed.
The main facts as found by the judge are these: On Thursday, November 6, 1919, one Hayes, a real estate agent, was authorized by the owner to sell the real estate for $5,000. An agreement to sell, in which the name of the purchaser did not appear, was written by Hayes, signed by the owner and delivered to him. Two hundred dollars was to be paid when the agreement was signed by the purchaser. Miss Hallgreen instructed Hayes that Brown, who then was a tenant of the premises, was to have the first chance to buy the property, provided he would pay the price. On the afternoon of November 6, Hayes notified Brown by telephone that he could have the property for $5,000, but must decide at once, as another person desired to purchase it. Brown refused to come to a decision at this time. In the evening of that day Hayes told Brown “that the other party had not yet made his deposit, and that if he did not do so before Friday morning he (Hayes) would telephone to Brown. Later, Thursday evening, Zeff came to Hayes’ office and closed the bargain.” Zeff at this time delivered to Hayes a check for $100, payable to Miss Hall-green and signed by the firm of which Zeff was a member. Before the agreement was signed it was altered by Hayes by changing the amount of the initial payment from $200 to $100, and the amount to be paid on delivery of the deed from $4,800 to $4,900. *298and by inserting a slight change in the description of the premises. The agreement was then signed by Zeff. On the next day Brown was informed by Hayes that the property was sold and on the same evening Miss Hallgreen told Brown that she had signed an agreement to sell, but had not as yet received any of the purchase money. Brown said to her in substance, that unless she had received this money she was not bound by the agreement. He urged her to sell the property to him and she finally assented and signed ah agreement to this effect, he delivering to her his check for $500. She did not then know that Hayes had offered to sell the property to Brown, and assumed that he had neglected to follow her instructions to give Brown the first opportunity to buy it. She relied on Brown’s statement that she was not bound by the agreement delivered to Hayes, and was also misled by his silence concerning the fact that an opportunity had been given him the day before to buy the property. The judge found that the amount of the initial payment was not considered important by the owner, and that the alterations in the written agreement were made with her authority. It also appeared that when the owner signed the agreement to convey to Brown she was ignorant that Zeff had signed the agreement to purchase. On the day following Miss Hallgreen received by mail Zeff’s check. Brown saw her that day and told her to return the check, which she did, and she then signed an agreement of conveyance to Brown, which was prepared by him. The evidence was taken under the rule by a commissioner.
When Miss Hallgreen signed the agreement to sell the real estate to Brown, she was already under a binding obligation to convey to Zeff. Brown contends that the contract to convey to Zeffwas not enforceable, because it was materially changed without her consent and delivered to Zeff without the payment of the specified cash deposit. Under the well recognized rule, the findings of the judge are to be sustained unless upon a careful examination of the evidence, we are convinced that he was wrong. Jennings v. Demmon, 194 Mass. 108. Porter v. Howes, 202 Mass. 54. The evidence shows that Miss Hallgreen admitted that the amount of the posh deposit made no difference to her; that if the agreement was signed by the purchaser, she did not care whether the deposit was $100 or $500; and that this whole matter was left to Hayes to decide. On this evidence there is nothing to indicate that the *299judge was wrong in his conclusions. His findings were fully warranted and they should not be set aside. Miss Hallgreen not only gave Hayes authority to make such changes in the contract as he thought proper, but the evidence showed that in the matter of the initial payment, whether it was made in cash or by check was left entirely to his judgment. The agreement between Zeff and Hayes was therefore binding on the owner, and as her subsequent agreement with Brown was made under a misapprehension, he cannot rely on his contract, based on the mistake for which he alone was responsible, in order to prevent the execution of the promise to convey the property to Zeff. See Thaxter v. Sprague, 159 Mass. 397.
The finding of the judge must stand and the decree for the plaintiff in the second suit is affirmed. The decree for the de-, fendant in the first suit is affirmed with costs.
So ordered.■